Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a protection circuit for Ethernet, …, primarily, having … a first input pin, …; a second input pin, …; a first output pin, …; a second output pin, …; a first ground pin, …; a first bridge rectifier having four contacts coupled to the first input pin and the first output pin, the second input pin, the second output pin, and the first ground pin, wherein the first input pin and the first output pin are coupled to a same one of the four bridge rectifier contacts, … wherein the bridge rectifier contact coupled to the ground pin not coupled to any of the first input pin, the second input pin, the first output pin, or the second output pin; … 2a first protection component, being coupled between the first output pin and the second output pin.
For claim 16, the prior art does not disclose or suggest a power sourcing equipment, primarily, having: … a protection circuit,…: a first input pin …; a second input pin …; 7a first output pin …; a second output pin …; a first ground pin …; a first bridge rectifier having four contacts coupled to the first input pin and the first output pin, the second input pin, the second output pin, and the first ground pin, wherein the first 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JUE ZHANG/
Primary Examiner, Art Unit 2838